Title: To George Washington from Jonathan Trumbull, Jr., 8 July 1793
From: Trumbull, Jonathan Jr.
To: Washington, George



Sir
Lebanon [Conn.] 8th July 1793

The inclosed papers, respecting our unfortunate Citizens, captives in Algiers, came to my Hand a Day or two ago—their
 contents are of such a nature that I think it my duty to transmit them to the supreme Executive of the Union. With perfect respect—and unfeigned Regard—I have the Honor to be—Sir Your most Obedt & humle Servant

Jona. Trumbull

